Stephens, J.
The evidence adduced on the trial of this case, which was a suit to recover for an alleged conversion by the defendant after collecting from his creditor a portion of his wages which he had, under a partial assignment, assigned to the plaintiff, being sufficient to authorize the inference that when making the assignment he received from the plaintiff a sum of money in payment therefor, that the assignment was a bona fide sale of a portion of earned wages and not part of a transaction by which the defendant obtained a usurious loan from the plaintiff, and it appearing, from the evidence, that the plaintiff had obtained the license required by law of money lenders or buyers of salaries or wages, the verdict and judgment against the defendant’s plea of bankruptcy and for the plaintiff in the amount sued for were, under the rulings of this court in Hubbard v. Bibb Brokerage Co., 44 Ga. App. 1 (169 S. E. 639), authorized, and the judge of the superior court did not err in refusing to sanction the defendant’s petition for certiorari. Judgment affirmed.

Jenkins, P. J., and Bell, J., concur.

E. F. Qoodrum, J. L. B. Boyd, for plaintiff in error. Nottingham & Nottingham, contra.